Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 1 of 18

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
SCRANTON DIVISION

ARTHUR HILTON, Individually and | Case No.
for Others Similarly Situated,

 

JURY TRIAL DEMANDED
Plaintiff,
COLECTIVE ACTION PURSUANT
V. TO 29 U.S.C. § 216(b)
BKV OPERATING, LLC, CLASS ACTION PURSUANT TO
FED. R. CIV. P. 23
Defendant.

 

 

ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT
SUMMARY

1. Arthur Hilton (Hilton) brings this Fair Labor Standards Act (FLSA) and
Pennsylvania Minimum Wage Act, 43 Pa. Cons. Stat. §333.101 et seg. (PMWA)
lawsuit to recover the unpaid overtime wages and other damages owed to him by
BKV Operating, LLC (BKV).

2. Hilton worked for BKV as a Drill Site Manager.!

3. Hilton and the other workers like him regularly work in excess of 40
hours each week.

4. But BKV does not pay them overtime for hours worked in excess of 40

 

' In the oil and gas industry, Drill Site Managers are also known as Drilling Consultants, Company Men,
Drill Safety Managers, Company Representatives, etc.
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 2 of 18

hours in a single workweek.

5. Instead of paying overtime, BKV classified Hilton and other similarly
situated workers as independent contractors and paid them a day rate with no
overtime.

6. BKV never paid Hilton and the other workers like him a salary.

7. This class and collective action seeks to recover unpaid overtime wages
and other damages owed to these workers.

JURISDICTION AND VENUE

8. This Court has original subject matter jurisdiction pursuant to 28 U.S.C.
§ 1331 because this action involves a federal question under the FLSA. 29 U.S.C. §
216(b).

9. | The Court also has supplemental jurisdiction over any state law sub-
class pursuant to 28 U.S.C. § 1367.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
a substantial amount of the claim occurred in this District and Division.

11. Specifically, Hilton worked for BKV in and around Tunkhannock, PA,
Hilton worked overtime for BK V in and around Tunkhannock, PA, and BKV failed
to pay Hilton overtime for the work he did in and around Tunkhannock, PA.

12. Further, BKV conducts substantial business in and around

Tunkhannock, PA and maintains their regional office in Tunkhannock, PA.
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 3 of 18

THE PARTIES

13. Hilton worked for BKV as a Drill Site Manager from approximately
June 2019 until September 2019.

14. Hilton worked for BK V in and around Tunkhannock, PA.

15. Throughout his employment with BKV, BKV paid Hilton a day rate
with no overtime compensation.

16. Hilton’s consent to be a party plaintiff is attached as Exhibit 1.

17. Hilton brings this action on behalf of himself and all other similarly
situated safety workers who were paid by BK V’s day rate system.

18. BKYV paid each of these workers a flat amount for each day worked and
failed to pay them overtime for hours worked in excess of 40 hours in a workweek
in a workweek in violation of the FLSA and PMWA.

19. The collective of similarly situated employees or putative class
members sought to be certified is defined as follows:

All workers employed by, or working on behalf of,
BKV who were classified as independent contractors
and paid a day rate with no overtime at any time in the
past 3 years (“FLSA Class Members”).

20. Hilton also seeks class certification of such a class under FED. R. CIv.
P. 23, under the PMWA. Such a class is defined as follows:

All workers employed by, or working on behalf of,

BKV in Pennsylvania who were classified as
independent contractors and paid a day rate with no

3
 

Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 4 of 18

overtime at any time in the past 3 years (“Pennsylvania
Class Members”).

21. The FLSA and Pennsylvania Class Members are collectively referred
to herein as the “Putative Class Members.”

22. BKV can be served with process through its registered agent:
Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808.
COVERAGE UNDER THE FLSA

23. At all times hereinafter mentioned, BKV has been an employer within
the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

24.  Atall times hereinafter mentioned, BKV has been part of an enterprise
within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

25.  Atall times hereinafter mentioned, BKV has been part of an enterprise
engaged in commerce or in the production of goods for commerce within the
meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise
has and has had employees engaged in commerce or in the production of goods for
commerce, or employees handling, selling, or otherwise working on goods or
materials that have been moved in or produced for commerce - such as debris
removal equipment, hand tools, computers, automobiles, and cell phones - by any
person and in that said enterprise has had and has an annual gross volume of sales
made or business done of not less than $1,000,000 (exclusive of excise taxes at the

retail level which are separately stated).
 

Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 5 of 18

26. At all times hereinafter mentioned, Hilton and the Putative Class
Members were engaged in commerce or in the production of goods for commerce.

27. BKV treated Hilton and the Putative Class Members as employees and
uniformly dictated the pay practices it applied to Hilton and the Putative Class
Members.

28. BKYV’s misclassification of Hilton and the Putative Class Members as
independent contractors does not alter their status as an employee for purposes of
the FLSA or the PMWA.

FACTS

29. BKV is an oil and natural gas exploration and production company
operating throughout the United States, including in Pennsylvania.

30. To provide its services, BKV hires personnel (like Hilton) to perform
drilling services.

31. BKYV does not hire these workers on a project-by-project basis.

32. Rather, BKV hires and treats these workers just like regular, even if
sometimes short-term, employees.

33. Many of these workers worked for BK V on a day rate basis and make
up the proposed Putative Class.

34. These workers make up the proposed class of Putative Class Members.
 

Case 3:20-cv-00757-MEM Document 1 Filed 05/08/20 Page 6 of 18

35. While exact job titles and job duties may differ, these employees are
subjected to the same or similar illegal pay practices for similar work.

36. For example, Hilton worked for BKV as a Drill Site Manager from
approximately June 2019 until September 2019.

37. Throughout his employment with BKV, BKV paid him on a day rate
basis.

38. BKV paid Hilton and the Putative Class Members a flat sum for each
day worked, regardless of the number of hours that they worked that day (or in that
workweek) and failed to pay them overtime when they worked in excess of 40 hours
in a workweek.

39. BKYV does not pay Hilton and the Putative Class Members a salary in
accordance with exemption under the FLSA and/or PMWA.

40. IfHilton and the Putative Class Members did not work, they did not get
paid.

41. Hilton and the Putative Class Members do not receive overtime pay.

42. This is despite the fact Hilton and the Putative Class Members often
work at least 12 hours a day, for 7 days a week, for weeks at a time.

43. Although he typically worked 7 days a week, for at least 12 hours a day,

Hilton did not receive any overtime pay.
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 7 of 18

44. Hilton and the Putative Class Members received the day rate regardless
of the number of hours they worked in a week, even when they worked more than
40 hours.

45. Hilton’s work schedule is typical of the Putative Class Members.

46. BKV knows Hilton and the Putative Class Members work for at least
12 hours a day, for 7 days a week, for weeks on end.

47. BKV’s records reflect the fact that Hilton and the Putative Class
Members regularly work far in excess of 40 hours in certain workwecks.

48. BKV does not pay Hilton or the Putative Class Members overtime for
hours worked in excess of 40 in any of those weeks.

49. Instead, BKV pays Hilton and the Putative Class Members on a day
rate basis.

50. Hilton and the Putative Class Members are not employed on a salary
basis.

51. Hilton and the Putative Class Members do not, and have never, received
guaranteed weekly compensation from BKV irrespective of the day worked (i.e., the
only compensation they receive is the day rate they are assigned for all hours worked
in a single day or week).

52. BKV’s policy of paying Hilton and the Putative Class Members a day

rate with no overtime compensation violates the FLSA and PMWA because it
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 8 of 18

deprives Hilton and the Putative Class Members of overtime for the hours they work
in excess of 40 hours in a single workweek.

53. BKYV knew Hilton and the Putative Class Members worked more than
40 hours in a week.

54. BKYV and/or its clients control Hilton and the Putative Class Members’
work.

55. BKYV requires Hilton and the Putative Class Members to follow BKV
and/or its clients’ policies and procedures.

56. Hilton and the Putative Class Members’ work must adhere to the quality
standards put in place by BK V and/or its clients.

57. Hilton and the Putative Class Members are not required to possess any
unique or specialized skillset (other than that maintained by all other workers in their
respective positions) to perform their job duties.

58. Asa Dmill Site Manager, Hilton’s primary job duties included ensuring
that BKV (or its clients’) well or drilling project was safely completed in accordance
with BKV (or its clients’) specification, policies, and expectations.

59. Without the job performed by Hilton and the Putative Class Members,
BKV would not be able to complete its business objectives.

60. Hilton and the Putative Class Members relied on BKV for work and

compensation.
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 9 of 18

61. Hilton and the Putative Class Members worked in accordance with the
schedule set by BKV and/or its clients.

62. Hilton and the Putative Class Members cannot subcontract out the work
they are assigned by BKV.

63. Hilton and the Putative Class Members must follow BKV and/or its
clients’ policies and procedures.

64. Hilton and the Putative Class Members’ work must adhere to the quality
standards put in place by BKV and/or its clients.

65. Hilton and the Putative Class Members did not substantially invest in
the tools required to complete the overall job to which they were assigned.

66. Hilton and the Putative Class Members did not possess any specialized
or unique skill set other than that maintained by all other workers in their respective
positions.

67. Hilton and the Putative Class Members did not market their services
while employed by BKV.

68. Hilton and the Putative Class Members worked exclusively for BKV
during the relevant period.

69. Hilton and the Putative Class Members did not incur operating

expenses like rent, payroll, marketing, and/or insurance.
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 10 of 18

70. BKYV and/or its clients set Hilton and the Putative Class Members’ work
schedule, which prohibited them from working other jobs for other companies while
working on jobs for BKV.

71. At all relevant times, BKV and/or its clients maintained control,
oversight, and direction of Hilton and the Putative Class Members, including, but
not limited to, hiring, firing, disciplining, timekeeping, payroll, and other
employment practices.

72. BKV knew Hilton, and other Putative Class Members, worked more
than 40 hours in a week.

73. BKV knew, or showed reckless disregard for whether, the Putative
Class Members were not exempt from the FLSA or PMWA’s overtime provisions.

74. Nonetheless, BKV failed to pay Hilton and the Putative Class Members
overtime.

75. BKV knowingly, willfully, or in reckless disregard carried out this
illegal day rate pay plan that deprived Frost and the Putative Class Members of
overtime compensation in violation of the FLSA and PMWA.

76. BKV’s failure to pay overtime compensation to these employees was
neither reasonable, nor was the decision not to pay these employees overtime made
in good faith.

77. BKV willfully violated the FLSA and PMWA.

10
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 11 of 18

CAUSE OF ACTION
FLSA VIOLATIONS

78. BKV’s day rate pay plan violates the FLSA because Hilton and the
other Putative Class Members did not receive overtime pay for hours they worked
in excess of 40 in a week.

79. BKV knew, or showed reckless disregard for whether, its day rate
pay plan violated the FLSA.

80. BKV’s failure to pay overtime compensation to the Putative Class
Members was not based on any reasonable interpretation of the law.

81. Nor was BKV’s decision not to pay its Putative Class Members
overtime made in good faith.

82. Accordingly, Hilton and the Putative Class Members are entitled to
recover their unpaid overtime under the FLSA, liquidated damages, attorneys’
fees, and costs.

PMWA VIOLATIONS
83. Hilton brings this claim under the PMWA as a Rule 23 class action.
84. The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.104).

85. At all relevant times, BKV was subject to the requirements of the

PMWA.

 

11
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 12 of 18

86. At all relevant times, BK V employed Hilton and each Class Member
with Pennsylvania state law claims as an “employee” within the meaning of the
PMWA.

87. The PMWA requires employers like BK V to pay employees at one and
one-half (1.5) times the regular rate of pay for hours worked in excess of 40 hours
in any one week. Hilton and each member of the Pennsylvania class are entitled to
overtime pay under the PMWA.

88. BKV hada policy and practice of failing to pay these workers overtime
for hours worked in excess of 40 hours per workweek and misclassifying them as
independent contractors.

89. Hilton and each member of the Pennsylvania class seek unpaid
overtime in amount equal to 1.5 times the regular rate of pay for work performed in
excess of 40 hours in a workweek, prejudgment interest, all available penalty wages,
and such other legal and equitable relief as the Court deems just and proper.

90. Hilton and each member of the Pennsylvania class also seek recovery
of attorneys’ fees, costs, and expenses of this action, to be paid by BKV, as provided
by the PMWA.

CLASS AND COLLECTIVE ACTION ALLEGATIONS

12
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 13 of 18

91. Hilton incorporates all previous paragraphs and alleges that the illegal
pay practices BKV imposed on Hilton were likewise imposed on the Putative Class
Members.

92. Numerous individuals were victimized by this pattern, practice, and
policy which is in willful violation of the FLSA and PMWA.

93. Numerous other individuals who worked with Hilton indicated they
were paid in the same manner, performed similar work, and were not properly
compensated for all hours worked as required by state and federal wage laws.

94. Based on his experiences and tenure with BKV, Hilton is aware that
BKV’s illegal practices were imposed on the Putative Class Members.

95. The Putative Class Members were all not afforded the overtime
compensation when they worked in excess of 40 hours per week.

96. BKV’s failure to pay wages and overtime compensation at the rates
required by law result from generally applicable, systematic policies, and practices
which are not dependent on the personal circumstances of the Putative Class
Members.

97. Hilton’s experiences are therefore typical of the experiences of the
Putative Class Members.

98. The specific job titles or precise job locations of the Putative Class

Members do not prevent collective treatment.

13

 
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 14 of 18

99. Hilton has no interests contrary to, or in conflict with, the Putative Class
Members.

100. Like each Putative Class Member, Hilton has an interest in obtaining
the unpaid overtime wages owed to him under state and/or federal law.

101. Acclass and collective action, such as the instant one, is superior to other
available means for fair and efficient adjudication of the lawsuit.

102. Absent this action, many Putative Class Members likely will not obtain
redress of their injuries and BKV will reap the unjust benefits of violating the FLSA
and PMWA.

103. Furthermore, even if some of the Putative Class Members could afford
individual litigation against BKV, it would be unduly burdensome to the judicial
system.

104. Concentrating the litigation in one forum will promote judicial
economy and parity among the claims of individual members of the classes and
provide for judicial consistency.

105. The questions of law and fact common to the Putative Class Members
predominate over any questions affecting solely the individual members. Among the

common questions of law and fact are:

14
 

Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 15 of 18

a. Whether BKV employed the Putative Class Members within the
meaning of the applicable state and federal statutes, including the
FLSA and the PMWA;

b. Whether members of the Classes were improperly misclassified
as independent contractors;

c. Whether BKV’s decision to classify the members of the Classes
as independent contractors was made in good faith;

d. Whether BK V’s day rate pay practice meets the salary basis test;

e. Whether BK V’s decision to not pay time and a half for overtime
to the Putative Class Members was made in good faith;

f. Whether BKV’s violation of the FLSA and the PMWA was
willful; and

g. Whether BKV’s illegal pay practices were applied uniformly
across the nation to all Putative Class Members.

106. Hilton’s claims are typical of the claims of the Putative Class Members.
Hilton and the Putative Class Members sustained damages arising out of BKV’s
illegal and uniform employment policy.

107. Although the issue of damages may be somewhat individual in

character, there is no detraction from the common nucleus of liability facts.

15
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 16 of 18

108. Therefore, this issue does not preclude class or collective action

treatment.

JURY DEMAND

Hilton demands a trial by jury.

RELIEF SOUGHT

WHEREFORE, Hilton prays for judgment against BKV as follows:

a.

An Order designating this lawsuit as a collective action and
permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b)
to the Putative Class Members with instructions to permit them
to assert timely FLSA claims in this action by filing individual
Consents to Sue pursuant to 29 U.S.C. § 216(b);

For an Order pursuant to Section 16(b) of the FLSA finding BKV
liable for unpaid back wages due to Hilton and the Putative Class
Members for liquidated damages equal in amount to their unpaid
compensation;

For an Order designating the state law classes as class actions
pursuant to Fed. R. Civ. P. 23;

For an Order appointing Hilton and his counsel as Class Counsel

to represent the interests of both the federal and state law classes;

16
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 17 of 18

e. For an Order awarding attorneys’ fees, costs and pre- and post-
judgment interest; and
f. For an Order granting such other and further relief as may be

necessary and appropriate.

17
Case 3:20-cv-00757-MEM Document1 Filed 05/08/20 Page 18 of 18

Respectfully submitted,

By: /s/ Corey S. Suda
Gregory E. Fellerman
Corey S. Suda
FELLERMAN & CIARIMBOLI LAW,
PC
183 Market St., Suite 200
Kingston, PA 18704
570-718-1444 — Telephone
570-714-7255 — Facsimile
gef@fclawpc.com

Michael A. Josephson

Texas Bar No. 24014780
Andrew W. Dunlap

Texas Bar No. 24078444
Taylor A. Jones

Texas Bar No. 24107823
JOSEPHSON DUNLAP, LLP

11 Greenway Plaza, Suite 3050
Houston, Texas 77046
713-352-1100 — Telephone
713-352-3300 — Facsimile
mjosephson@mybackwages.com
adunlap@mybackwages.com
tjones@mybackwages.com

Richard J. (Rex) Burch
Texas Bar No. 24001807
BRUCKNER BURCH, PLLC

8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 — Telephone
713-877-8065 — Facsimile
rburch@brucknerburch.com

ATTORNEYS IN CHARGE FOR PLAINTIFF

18
